Wilson, Judge:
This appeal for reappraisement relates to certain willow baskets exported from Yugoslavia and entered at the port of Los Angeles.
It appears that the involved merchandise was appraised at the invoice value, namely, $4,930, which amount included a deductible item for freight from Yugoslavia to Italy, where the goods were loaded for shipment to this country. The parties herein have agreed and stipulated that the proper value of the merchandise for appraisement purposes is $4,190, as represented by the entered value.
On the agreed facts, I find that the proper value of the involved merchandise for appraisement purposes is the entered value, namely, $4,190.
Judgment will be entered accordingly.